              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00283-MR


CYNTHIA LOUISE JENKINS,          )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
KILOLO KIJAKAZI, Acting          )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 10].

      For the reasons in the Plaintiff’s Motion,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 10] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.

      IT IS SO ORDERED.




                                       1



        Case 1:20-cv-00283-MR Document 11 Filed 08/02/21 Page 1 of 1
